Citation Nr: 0305748	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the right ankle.

2. Entitlement to service connection for degenerative joint 
disease of the left ankle.

3. Entitlement to service connection for residuals of a head 
injury.

4. Entitlement to service connection for headaches.

5. Entitlement to an initial evaluation in excess of 20 
percent disabling prior to April 2002 and in excess of 30 
percent thereafter, for status post chip fracture, L3 with 
degenerative changes of the lumbar spine.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorad0, which granted service connection for status 
post chip fracture, L3 with degenerative changes and assigned 
a 10 percent rating effective September 1998.  The same 
decision denied service connection for degenerative joint 
disease of the right and left ankles, residuals of a head 
injury, and headaches.

The matter was previously before the Board in December 2000 
and is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The issues before the Board do not involve a question of 
medical complexity or controversy.  

3.  Degenerative joint disease of the right ankle is not 
related to the veteran's period of active duty service, nor 
was it manifested within one year of separation from service.  
There is no evidence of aggravation of a pre-existing right 
ankle fracture during the veteran's period of active duty 
service.

4.  Degenerative joint disease of the left ankle is not 
related to the veteran's period of active duty service, nor 
was it aggravated by service or manifested within one year of 
separation from service. There is no evidence of aggravation 
of a pre-existing left ankle fracture during the veteran's 
period of active duty service.

5.  There is no competent medical evidence of any current 
residuals of a head injury.
 
6.  A history of headaches is not related to the veteran's 
period of active duty service.  There is no competent medical 
evidence of any current headache disability.

7.  Prior to April 2002 the veteran's status post chip 
fracture, L3 with degenerative changes of the lumbar spine 
was manifested as no more disabling than slight limitation of 
motion of the lumbar spine with demonstrable deformity of the 
vertebral body.

8.  From April 2002 the veteran's status post chip fracture, 
L3 with degenerative changes of the lumbar spine was 
manifested as no more disabling than moderate limitation of 
motion of the lumbar spine with demonstrable deformity of the 
vertebral body.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right ankle was not 
incurred in or aggravated during service, nor is it presumed 
to have so incurred. 38 U.S.C.A. §§ 1110, 1112, 1154 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).

2.  Degenerative joint disease of the left ankle was not 
incurred in or aggravated during service, nor is it presumed 
to have so incurred. 38 U.S.C.A. §§ 1110, 1112, 1154 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).

3.  Residuals of a head injury were not incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1112, 1154 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).

4.  Headaches were not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1112, 1154 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).

5. The criteria for an initial evaluation in excess of 20 
percent disabling for status post chip fracture, L3 with 
degenerative changes of the lumbar spine, prior to April 
2002, and in excess of 30 percent thereafter, have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including 
§ 4.71a, Diagnostic Code 5285-5295 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In rating decisions dated in May 1999, August 2002, and 
December 2002, in the June 1999 statement of the case (SOC), 
and in supplemental statements of the case (SSOC) dated in 
August 2002 and December 2002, the RO denied the claims on 
the substantive merits, based on the standard of review 
articulated in this decision.  Therefore, the RO has 
adjudicated the veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that in letters dated 
in October and November 1998, the RO outlined in full detail 
exactly what evidence the veteran needed to submit with 
respect to his claims.  Further, the matters were previously 
before the Board in December 2000 and remanded for further 
adjudication and development in accordance with the VCAA.  
Finally, in letters dated April 2001 and April 2002, the 
veteran was again notified of the enactment of the VCAA and 
the RO outlined in full detail exactly what evidence the 
veteran needed to submit with respect to his claims.  The 
Board would also note that in the December 2002 SSOC, the 
veteran was notified of the new changes with respect to 
evaluating intervertebral disc syndrome under Diagnostic Code 
5293.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service medical records, and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records have also been 
obtained and associated with the claims folder.  The veteran 
was provided VA examinations in December 1998 and April 2002.  
While the veteran's representative has argued that the 
examinations afforded to the veteran were inadequate, the 
Board finds that the examinations are adequate for rating 
purposes and to make a determination on the merits of the 
service connection claims.  Though the veteran was not 
afforded an examination subsequent to the December 2000 Board 
remand with respect to his service connection claims, the 
Board finds that a VA medical examination or medical opinion 
is not necessary to make a decision in the case at bar. See 
38 U.S.C.A. §5103A(d).  As will be discussed below, there is 
no evidence of: degenerative joint disease of the bilateral 
ankles during the veteran's period of active duty service or 
within one year of separation from service; a current 
disability diagnosed as residuals of a head injury; or 
headaches during the veteran's period of active duty service.  
Id.  In addition, while the veteran's representative contends 
that an independent medical opinion is necessary, the issues 
in this case are neither complex nor controversial; 
therefore, solicitation of a medical opinion from an 
independent medical expert is not warranted. 38 U.S.C.A. 
§ 7109. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

I.  Service connection claims

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service. See 38 U.S.C. § 1153; 
38 C.F.R. § 3.306.  The veteran will be considered to have 
been in sound condition when examined except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
See 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).

A.  Entitlement to service connection for degenerative joint 
disease of the right ankle.

Service medical records reflect that upon the veteran's 
Report of Medical History dated March 1982 and June 1982 he 
indicated that he fractured his right ankle prior to service.  
In April 1984, he complained of right ankle pain and was 
diagnosed with a sprain, rule out fracture.  There were no 
subsequent complaints in service.  Upon separation 
examination in March 1988, the veteran reported no foot 
trouble and no defects were found with respect to the right 
ankle.  A February 1993 Reaffiliation Physical also contained 
no defects or disabilities of the right ankle.

The veteran was afforded a VA examination in December 1998.  
The veteran reported spraining his ankle on separate 
occasions.  He indicated that he never required plaster 
dressings or surgery.  The veteran reported that his right 
ankle would have symptoms with inactivity.  He denied 
swelling or discoloration of the joints.  He stated that he 
ran three to five days per week for three to five miles at a 
time and that he will have symptoms of morning stiffness that 
are helped by activities.  Physical examination of his lower 
extremities revealed no deformities or atrophy.  He had full 
range of motion in his right ankle and no evidence of 
discoloration.  The right ankle was enlarged without pitting 
edema.  The veteran was diagnosed with a history of a sprain 
injury as described and radiographic evidence of minimal 
degenerative changes.  No nexus opinion was provided. 

VA outpatient treatment records dated between May 2001 and 
October 2001 were devoid of complaints regarding the 
veteran's right ankle.  The veteran submitted no additional 
evidence in support of his claim.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
degenerative joint disease of the right ankle.  While the 
veteran's service medical records reflect complaints of right 
ankle pain and a diagnosis of right ankle sprain, the mere 
fact is not enough to establish a chronic right ankle 
disorder in service.  There were no manifestations sufficient 
to identify the disease entity in service and further, upon 
the veteran's separation examination his right ankle was 
evaluated as normal. 38 C.F.R. § 3.303(b).

Additionally, degenerative joint disease of the right ankle 
may not be presumed to have incurred in service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Post-service 
medical records are silent for complaints, treatment, or 
diagnoses relevant to the right ankle until December 1998, 
more than ten years after his discharge from service, when 
the veteran was diagnosed with degenerative joint disease 
upon VA examination.  Despite a diagnosis of degenerative 
joint disease noted in December 1998, a nexus between the 
veteran's period of active duty service has not been 
established. 

While the veteran himself has indicated that his degenerative 
joint disease is related to service, the Court has made it 
clear that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question.  Finally, 
while the veteran's service medical records show that the 
veteran reported a history of a right ankle fracture prior to 
service, there simply is no evidence of an increase in 
disability during service. 38 C.F.R. § 3.306.  For the 
reasons listed above, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.

B.  Entitlement to service connection for degenerative joint 
disease of the left ankle.

Service medical records reflect that upon the veteran's Tri 
Annual Examination dated April 1987 he indicated that he 
fractured his left ankle when he was 16 or 17 years of age.  
There were no complaints with respect to the veteran's left 
ankle in service.  Upon Separation examination in March 1988, 
the veteran reported no foot trouble and no defects of the 
left ankle were found.  A February 1993 Reaffiliation 
Physical also contained no defects or disabilities of the 
left ankle.

The veteran was afforded a VA examination in December 1998.  
The veteran reported spraining his ankle on separate 
occasions.  He indicated that he never required plaster 
dressings or surgery.   He stated that he ran three to five 
days per week for three to five miles at a time and that he 
will have symptoms of morning stiffness that are helped by 
activities.  He denied swelling or discoloration of the 
joints. He indicated had no real symptoms in his left ankle.  
Physical examination of his lower extremities revealed no 
deformities or atrophy.  He had full range of motion in his 
left ankle and no evidence of discoloration.  The veteran was 
diagnosed with a history of a sprain injury as described and 
radiographic evidence of minimal degenerative changes.  No 
nexus opinion was provided. 

VA outpatient treatment records dated between May 2001 and 
October 2001 were devoid of complaints regarding the 
veteran's left ankle.  The veteran submitted no additional 
evidence in support of his claim.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
degenerative joint disease of the left ankle.  The veteran's 
service medical records are devoid of complaints or diagnoses 
regarding the left ankle.  As noted above, the veteran's 
separation examination evaluated his left ankle as normal. 
38 C.F.R. § 3.303(b).  Degenerative joint disease of the left 
ankle may not be presumed to have incurred in service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Post-
service medical records are silent for complaints, treatment, 
or diagnoses relevant to the left ankle until December 1998, 
more than ten years after his discharge from service, when 
the veteran was diagnosed with degenerative joint disease 
upon VA examination.  

Despite a diagnosis of degenerative joint disease noted in 
December 1998, a nexus between the veteran's period of active 
duty service has not been established. While the veteran 
himself has indicated that his degenerative joint disease is 
related to service, the Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu, supra.  
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question.

Finally, while the veteran's service medical records show 
that the veteran reported a history of a left ankle fracture 
when he was 16 or 17 years of age, there simply is no 
evidence of an increase in disability during service. 
38 C.F.R. § 3.306.  For this and the reasons listed above, as 
the preponderance of the evidence is against the veteran's 
claim, it must be denied.




C.  Entitlement to service connection for residuals of a head 
injury.

Service medical records reflect in January 1986 the veteran 
fell from 6 feet high and hit his head and back.  He reported 
a loss of consciousness for approximately 30 seconds. Upon 
physical examination he was alert and oriented times three.  
The veteran had no head contusions. There were no further 
complaints during service as a result of this fall with 
respect to the veteran's head.  In conjunction with the March 
1988 separation examination, the veteran submitted a Report 
of Medical History.  He indicated that he had no head 
injuries during service.  The Report of Medical Examination 
found that the veteran's head was normal.  Neurological 
findings were also normal.

Upon VA examination in December 1998, the veteran reported a 
head injury in service.  He informed the examiner that he 
lost consciousness for five minutes and had an altered state 
of consciousness while in route to the hospital.  He reported 
that he did not have a fracture or an intracranial bleed.  
The veteran admitted that no specific diagnoses were made in 
service.  Current complaints were of headaches.  Neurological 
evaluation was nonfocal with normal cranial nerve function 
and symmetrical strength and reflexes.  His sensory exam was 
intact and his cerebellar function was normal.  The veteran 
was diagnosed with status post concussion, resolved.

VA outpatient treatment records dated between May 2001 and 
October 2001 were devoid of complaints regarding residuals of 
a head injury. 

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
residuals of a head injury.  The veteran has not submitted 
evidence, nor does the record reflect, a current disability 
identified as residuals of a head injury, and "[i]n the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
For this reason, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.

D.  Entitlement to service connection for headaches.

As noted in section (C) of the instant decision, service 
medical records reflect that in January 1986 the veteran fell 
from 6 feet high and hit his head and back.  There were no 
further complaints during service as a result of this fall 
with respect to the veteran's head, to include headaches.  In 
conjunction with the March 1988 separation examination, the 
veteran submitted a Report of Medical History.  He responded 
no to the question, which asked whether he had frequent or 
severe headaches.  The Report of Medical Examination found 
that the veteran's head was normal.   Neurological findings 
were also normal.

Upon VA examination in December 1998 the veteran reported 
that he had headaches, which occurred approximately every six 
months starting in graduate school in 1988 through 1991.  He 
indicated that his headaches subsequently resolved and then 
returned three to four years ago.  He stated that the 
headaches were over his forehead and in the bitemporal 
region.  He further stated that they do not occur at any 
specific time of the day and will last approximately eight 
hours on average.  He reported no anteceding aura and no 
associated factors.  The veteran indicated that no specific 
diagnosis had been made. Neurological evaluation was nonfocal 
with normal cranial nerve function and symmetrical strength 
and reflexes.  His sensory exam was intact and his cerebellar 
function was normal.  The veteran was diagnosed with a 
history of discomfort as described and most consistent with 
attention etiology.  

VA outpatient treatment records dated between May 2001 and 
October 2001 were devoid of complaints regarding headaches.  
The veteran submitted no additional evidence in support of 
his claim.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
headaches.  While the veteran was diagnosed with a history of 
headaches consistent with attention etiology, a nexus between 
the veteran's period of active duty service has not been 
established.  Further, the veteran has not submitted 
evidence, nor does the record reflect, a current disability, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  Brammer, supra.   For this reason, 
as the preponderance of the evidence is against the veteran's 
claim, it must be denied.

II.  Entitlement to an initial evaluation in excess of 20 
percent disabling prior to April 2002 and in excess of 30 
percent thereafter, for status post chip fracture, L3 with 
degenerative changes of the lumbar spine.

Laws and regulations

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for status post chip fracture, L3 with 
degenerative changes of the lumbar spine.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.


Background

A brief history is as follows.  Service connection was 
originally granted in a May 1999 rating decision for status 
post chip fracture, L3 with degenerative changes of the 
lumbar spine. The veteran was assigned a 10 percent 
evaluation effective September 1998.  The veteran disagreed 
with the initial 10 percent evaluation, and initiated this 
appeal.  In the May 1999 rating decision, the veteran's 
disability was rated under diagnostic code 5010 for traumatic 
arthritis and diagnostic code 5292 for limitation of motion 
of the lumbar spine.  

In an August 2002 rating decision, the veteran's status post 
chip fracture, L3 with degenerative changes of the lumbar 
spine was increased to 20 percent disabling effective 
September 1998 and 30 percent disabling effective April 2002.  
As the veteran has not expressed any desire to limit his 
appeal to a specific disability rating, the issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Board notes that in the August 2002 rating decision the 
RO changed the rating criteria under which the veteran was 
evaluated to reflect diagnostic code 5285 for residuals of a 
fracture of the vertebra and diagnostic code 5295 for 
lumbosacral strain. Finally, in a December 2002 rating 
decision the RO re-evaluated the veteran's back under the new 
rating criteria effective September 2002 for intervertebral 
disc syndrome provided for in diagnostic code 5293 and again 
under diagnostic code 5285 for residuals of a fracture of the 
vertebra.  The evaluations noted above were continued.  The 
veteran's disability was re-classified as status post chip 
fracture, L3 with degenerative joint disease and degenerative 
disc disease L3-S1 of the lumbar spine and vertebral 
deformity.

Analysis

Prior to April 2002, the veteran's status post chip fracture, 
L3 with degenerative joint disease and degenerative disc 
disease L3-S1 of the lumbar spine and vertebral deformity, 
was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 
and 5285-5295, as 20 percent disabling. The Board is not 
clear why the RO evaluated the veteran's back disability as 
such, but finds that the veteran's status post chip fracture 
L3 is more appropriately evaluated under Diagnostic Code 
5285.  

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra are rated in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body. 38 C.F.R. § 4.71a.  Then the veteran 
must be evaluated under the limitation of motion codes.  The 
Board finds that diagnostic code 5292 for limitation of 
motion of the lumbar spine is appropriate.  Under diagnostic 
code 5292, a 10 percent rating is warranted for slight 
limitation of motion; 20 percent for moderate limitation of 
motion; and 40 percent for severe limitation of motion.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that prior to April 
2002 the veteran's status post chip fracture L3, more nearly 
approximates the criteria for the currently assigned 20 
percent evaluation. See 38 C.F.R. §§ 4.3,  4.7.  In this 
regard, upon VA examination in
December 1998 the veteran indicated that he has no specific 
treatment for his lumbosacral spine and has had no particular 
residual by history.  He stated that he might have symptoms 
approximately every month as he does not workout or stretch.  
He further stated that he has radiation down his left leg to 
the level of his thigh.  Upon physical examination straight 
leg raising on the right and left was 0 to 90 degrees and 
without discomfort.  There was no evidence of functional loss 
of range of motion, fatigability, incoordination, weakened 
movement or pain in the lumbosacral spine.  His sensory exam 
was intact.  X-rays of the lumbosacral spine showed 
multilevel degenerative changes, to include deformity of the 
anterior superior end plate of L4, mild facet degenerative 
changes at L5-S1, and loss of intervertebral disc space at 
L3-4 and L4-5.  

VA outpatient treatment records dated between May 2001 and 
October 2001 are devoid of findings with respect to the 
veteran's status post chip fracture L3.

The Board arrived at the 20 percent evaluation by first 
finding that based on the range of motion studies delineated 
above, limitation of motion of the lumbar spine was slight or 
10 percent disabling under diagnostic code 5292. See 
38 C.F.R. § 4.71a.  Next, the Board has found that based on 
the radiographic evidence also noted above, an additional 10 
percent is warranted under diagnostic code 5285 for 
demonstrable deformity of the vertebral body. Id.  While the 
Board notes that x-rays taken in conjunction with the 
December 1998 VA examination found loss of intervertebral 
disc space, a higher rating is not warranted under diagnostic 
code 5293 as there is no evidence of severe recurring attacks 
of intervertebral disc syndrome with intermittent relief. Id.  
Similarly, there is no evidence of severe lumbosacral strain 
to warrant a 40 percent rating under diagnostic code 5295.  

The veteran's representative has argued that the veteran 
should be afforded a separate 10 percent rating for 
arthritis.  While the Board concedes that the RO has included 
findings of degenerative changes in the classification of the 
veteran's disability, to assign such a separate rating would 
amount to pyramiding as diagnostic code 5292 is predicated on 
limitation of motion. 38 C.F.R. § 4.14; See also VAOPGRCPREC 
23-97 (July 1, 1997); VAOPGRCPREC 9-98 (August 14, 1998).  

From April 2002, the veteran's status post chip fracture L3 
has been rated as 30 percent disabling.  As noted above, the 
Board finds that the veteran's status post chip fracture L3 
is more appropriately evaluated under Diagnostic Code 5285.  
After careful consideration, the Board finds that from April 
2002 the veteran's status post chip fracture L3, more nearly 
approximates the criteria for the currently assigned 30 
percent evaluation. See 38 C.F.R. §§ 4.3,  4.7.  In this 
regard, upon VA examination in April 2002, the veteran's main 
complaint was midline low back pain worse with activities.  
He indicated that he experienced pain on a quarterly basis 
for several days.  He reported he takes no medication and has 
not had a doctor's evaluation for this condition.  He further 
reported that he is able to run and swim, but sometimes that 
running causes increased pains.  The veteran denied lower 
extremity symptoms, numbness, tingling, or weakness.  

Physical examination revealed an almost full range of motion.  
There was mild paralumbar muscle spasm and very mild 
paralumbar muscle tenderness. The veteran showed normal 
strength in flexion and extension of the lumbar spine, but 
there was mildly increased pain with resisted motion.  There 
was no incoordination in motion or gross fatigability in the 
lumbar musculature.  Lower extremity motor and sensory reflex 
exam was normal bilaterally.  The veteran was diagnosed with 
degenerative disc disease with only mild limitation of motion 
on examination.  The veteran was assigned an additional 10 
degree range of motion loss for the DeLuca issues as outlined 
above due primarily to the increase in pain with activities 
and flare-ups of pain that came quarterly.  The examiner 
opined that the veteran's low back disability was mild to 
moderate and he had very little limitation in activity and no 
limitation in his work.  X-rays revealed moderate to severe 
degenerative disc disease from L3 through S1, which had been 
stable since 1998.

The Board arrived at the 30 percent evaluation by first 
finding that based on the range of motion studies delineated 
above, to include the additional 10 degree loss of range of 
motion, limitation of motion of the lumbar spine was moderate 
or 20 percent disabling under diagnostic code 5292. See 
38 C.F.R. § 4.71a.  Next, the Board has found that based on 
the radiographic evidence also noted above, an additional 10 
percent is warranted under diagnostic code 5285 for 
demonstrable deformity of the vertebral body. Id.

The Board has also looked to other applicable rating criteria 
to assign a higher evaluation.  However, there is no evidence 
of severe recurring attacks of intervertebral disc syndrome 
with intermittent relief to warrant a 40 percent evaluation 
under diagnostic code 5293 or severe lumbosacral strain to 
warrant a 40 percent evaluation under diagnostic code 5295.  
Again, the Board shall not assign a separate 10 percent 
rating for degenerative joint disease as diagnostic code 5292 
is already predicated on limitation of motion. See 38 C.F.R. 
§ 4.14; See also VAOPGRCPREC 23-97 (July 1, 1997); 
VAOPGRCPREC 9-98 (August 14, 1998).  

The Board notes that the rating criteria under diagnostic 
code 5293 for intervertebral disc syndrome changed effective 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (June 24, 
2002).  The Court has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies absent congressional intent 
to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  In the event that it is determined 
that the prior version is more favorable, then the Board 
should apply the former provision to periods both before and 
after the effective date of the regulatory change. VAOPGCPREC 
3-2000 (April 10, 1999).

If the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change, and apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  In the instant case, while the RO in a December 2002 
rating decision readjudicated the veteran's status post chip 
fracture in light of the changes, there is no evidence of 
record dated from and after the effective change in 
regulations.  Therefore, the Board need not reach a 
determination as to which regulation is more beneficial. Id.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
status post chip fracture L3 with degenerative joint disease 
and degenerative disc disease L3-S1 of the lumbar spine and 
vertebral deformity, and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41. The Board has also considered the severity of the 
aforementioned disability during the entire period from the 
initial assignment of a 10 percent rating to the present 
time.  See Fenderson, supra.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than those 
noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to service connection for degenerative joint 
disease of the right ankle is denied.

Entitlement to service connection for degenerative joint 
disease of the left ankle is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an initial evaluation in excess of 20 percent 
disabling prior to April 2002 and in excess of 30 percent 
thereafter, for status post chip fracture, L3 with 
degenerative changes of the lumbar spine, is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

